Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20           PageID.1    Page 1 of 51



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN


 FEDERAL TRADE COMMISSION,                         Case No. 2:20-cv-11694

       Plaintiff,                                  COMPLAINT FOR
                                                   PERMANENT INJUNCTION
       v.                                          AND OTHER EQUITABLE
                                                   RELIEF
 PHYSICIAN’S TECHNOLOGY, LLC, a
 corporation,

 WILLOW LABS, LLC, a corporation,

 DAVID SUTTON, individually and as an
 officer of PHYSICIAN’S
 TECHNOLOGY, LLC, and

 RONALD SHAPIRO, individually and as
 an officer of PHYSICIAN’S
 TECHNOLOGY, LLC, and WILLOW
 LABS, LLC.

       Defendants.


Plaintiff, the Federal Trade Commission (“FTC”), for its Complaint alleges:

      1.     The FTC brings this action under Section 13(b) of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. § 53(b), to obtain permanent injunctive

relief, rescission or reformation of contracts, restitution, the refund of monies paid,

disgorgement of ill-gotten monies, and other equitable relief for Defendants’ acts

or practices in violation of Sections 5(a) and 12 of the FTC Act, 15 U.S.C. §§ 45(a)


                                           1
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20          PageID.2   Page 2 of 51



and 52, in connection with the manufacturing, labeling, advertising, marketing,

distribution, and sale of low-level light devices under the brand name “Willow

Curve” (herein referred to as “Willow Curve”).

                          JURISDICTION AND VENUE

      2.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§

1331, 1337(a), and 1345.

      3.     Venue is proper in this District under 28 U.S.C. §§ 1391(b)(1), (b)(2),

(b)(3), (c)(1), (c)(2), and (d), and 15 U.S.C. § 53(b).

                                     PLAINTIFF

      4.     The FTC is an independent agency of the United States Government

created by statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC

Act, 15 U.S.C. § 45(a), which prohibits unfair or deceptive acts or practices in or

affecting commerce. The FTC also enforces Section 12 of the FTC Act, 15 U.S.C.

§ 52, which prohibits false advertisements for food, drugs, devices, services, or

cosmetics in or affecting commerce.

      5.     The FTC is authorized to initiate federal district court proceedings, by

its own attorneys, to enjoin violations of the FTC Act and to secure such equitable

relief as may be appropriate in each case, including rescission or reformation of

contracts, restitution, the refund of monies paid, and the disgorgement of ill-gotten

monies. 15 U.S.C. § 53(b).


                                           2
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20           PageID.3    Page 3 of 51




                                  DEFENDANTS

      6.     Defendant Physician’s Technology, LLC (“Physician’s Technology”)

is a Michigan corporation with its principal place of business at 23 East Front

Street, Suite 200, Monroe, Michigan 48161. Physician’s Technology transacts or

has transacted business in this District and throughout the United States. At all

times material to this Complaint, acting alone or in concert with others, Physician’s

Technology has advertised, marketed, distributed, or sold Willow Curve to

consumers throughout the United States.

      7.     Defendant Willow Labs, LLC (“Willow Labs”) is a Michigan

corporation with its principal place of business at 747 South Monroe Street,

Monroe, Michigan 48161. Willow Labs transacts or has transacted business in this

District and throughout the United States. Since 2017, acting alone or in concert

with others, Willow Labs has advertised, marketed, distributed, or sold Willow

Curve to consumers throughout the United States.

      8.     Defendant Ronald Shapiro is the Medical Director of Physician’s

Technology and a managing member of both that company and Willow Labs. At

all times material to this Complaint, acting alone or in concert with others, he has

formulated, directed, controlled, had the authority to control, or participated in the

acts and practices set forth in this Complaint. As co-founder and -owner of

Physician’s Technology and Willow Labs and co-inventor of Willow Curve,


                                           3
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20           PageID.4    Page 4 of 51



among other things, Defendant Shapiro: (1) developed, managed, and controlled

business and marketing strategy for Willow Curve; (2) was in charge of evaluating

the scientific support for Willow Curve’s advertising claims; (3) actively

participated in the creation, review, and approval of advertising concepts and ad

copy for Willow Curve, including materials containing advertising claims that

form the basis of this complaint; (4) personally made deceptive claims about the

health benefits of Willow Curve to the public; (5) responded to inquiries from the

media, potential investors, and others about scientific support for Willow Curve’s

advertising claims and its compliance with regulations promulgated by the Food

and Drug Administration; and (6) actively participated in and controlled decision-

making with respect to whether and when to pay refunds to purchasers of Willow

Curve.

      9.     Defendant David Sutton is the Chief Executive Officer of Physician’s

Technology and a managing member of both that company and Willow Labs. At

all times material to this Complaint, acting alone or in concert with others, he has

formulated, directed, controlled, had the authority to control, or participated in the

acts and practices set forth in this Complaint. As co-founder and -owner of

Physician’s Technology and Willow Labs and co-inventor of Willow Curve,

among other things, Defendant Sutton: (1) developed, managed, and controlled

business and marketing strategy for Willow Curve; (2) actively participated in the


                                           4
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20         PageID.5   Page 5 of 51



creation, review, and approval of advertising concepts and ad copy for Willow

Curve, including materials containing advertising claims that form the basis of this

complaint; (3) was responsible for developing and implementing refund policies

for Willow Curve; (4) personally made deceptive claims about the health benefits

of Willow Curve to the public; (5) responded to inquiries from the media, potential

investors, and others about scientific support for Willow Curve’s advertising

claims and its compliance with regulations promulgated by the Food and Drug

Administration; and (6) actively participated in and controlled decision-making

with respect to whether and when to pay refunds to purchasers of Willow Curve.

                           COMMON ENTERPRISE

      10.    Defendants Physician’s Technology and Willow Labs (collectively,

“Corporate Defendants”) have operated as a common enterprise while engaging in

the deceptive acts and practices alleged below. Corporate Defendants have

conducted the business practices described below through interrelated companies

that have common ownership, officers, managers, business functions, employees,

and office locations, and that commingled funds relating to the marketing and sale

of Willow Curve. Because these Corporate Defendants have operated as a

common enterprise, each of them is jointly and severally liable for the acts and

practices alleged below. Defendants Shapiro and Sutton formulated, directed,




                                         5
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20           PageID.6    Page 6 of 51



controlled, had the authority to control, or participated in the acts and practices of

the Corporate Defendants that constitute the common enterprise.

                                    COMMERCE

      11.    At all times material to this Complaint, Defendants have maintained a

substantial course of trade in or affecting commerce, as “commerce” is defined in

Section 4 of the FTC Act, 15 U.S.C. § 44.

                   DEFENDANTS’ BUSINESS ACTIVITIES

      12.    Willow Curve is a curved plastic device that applies low-level light

and mild heat to the site of pain, via light-emitting diodes (“LEDs”) and heat

resistors. To start a 24-minute “treatment” session, consumers select from among

five different settings, which differ with respect to the parameters of the light

emitted, such as angle, frequency, and sweep pattern. Willow Curve also includes

sensors on its curved underside that purportedly measure skin-surface temperature.

      13.    Since approximately 2014, Willow Curve typically cost $599 and, as

of approximately January 2018, cost $799, plus an additional non-refundable

charge for shipping and handling.

    DECEPTIVE ADVERTISING OF WILLOW CURVE TO CONSUMERS

      14.    Since at least 2014, Defendants have labeled, advertised, marketed,

distributed, and sold Willow Curve to the public, directly and through retailers and

healthcare professionals, including Amazon and Active Recovery Essentials.


                                           6
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20           PageID.7   Page 7 of 51



Defendants have advertised and promoted Willow Curve to the public through

national television campaigns, satellite radio, the Internet, including the websites

willowcurve.com, trywillowcurve.com, and willomd.com, paid search ads,

Facebook, in-bound telemarketing, and email and other correspondence. The core

advertising messages are that Willow Curve relieves chronic and severe pain and

reduces inflammation associated with such pain, is clinically proven to do so, and

diagnoses and responds to individual consumers’ pain conditions.

      15.    To induce consumers to purchase Willow Curve, Defendants have

disseminated, or caused to be disseminated, ads and promotional materials for

Willow Curve, including, but not limited to, the television ads attached as Exhibits

A through D. These and other ads and promotional materials contain the following

statements and depictions, among others:

      A.     Excerpts from Willow Curve TV ad (Exhibit A (video) aired
             between approximately July 2017 and November 2017; posted to
             Facebook on February 14, 2019)

             ON SCREEN:




             ANNOUNCER: If you or someone you know takes opioids or other
             pain medications, please pay close attention.

                                          7
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20      PageID.8    Page 8 of 51




           ANNOUNCER: Introducing the Willow Curve –

           ON SCREEN:




           ANNOUNCER: – an innovative drug-free medical device that is
           FDA registered and –

           ANNOUNCER: – proven to relieve pain and stiffness in minutes –

           ANNOUNCER: without harmful side effects or recovery time.

           ON SCREEN:

                 * * *
                 [Video depicts a person receiving treatment in a medical office]

           ANNOUNCER: Pain clinics across the country use therapeutic laser
           technology to treat pain and stiffness.

           ANNOUNCER: But, now, you can use Willow Curve’s smart
           technology conveniently at home or on the go for a fraction of the
           price.

           ANNOUNCER: The Willow Curve uses digital anti-inflammatory
           technology to provide –

           ANNOUNCER: – real, lasting, proven pain relief, without the costs,
           risks or inconvenience associated with elective surgery, prescription
           drugs or office visits.

                 * * *
                                       8
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20          PageID.9   Page 9 of 51



           ON SCREEN:




           ANNOUNCER: – to experience the soothing, deep healing pain
           relief –

           ON SCREEN: World’s #1 Digital Pain Relief Device

                 * * *

           ANNOUNCER: – you can only get from the world’s number one
           digital pain relief device.

           ON SCREEN: Joe Wittenberg
                      Willow Curve Owner

                 * * *
                 [Video of Mr. Wittenberg speaking]

           JOE WITTENBERG: I have rheumatoid arthritis primarily in my
           hands. The morning after I played golf, I could not open my hands.
           Frankly, I thought I was going to have to give golf up.

           JOE WITTENBERG: I started using the Willow Curve before I
           played golf and used it after I got home from golf. The next morning,
           my hands were fine.

           – The relief is, I think, nothing short of a miracle.




                                         9
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20      PageID.10    Page 10 of 51



            ON SCREEN:




                  [Animation depicting a red, inflamed knee joint that returns to a
                  normal color after receiving treatment from the Willow Curve]

            ANNOUNCER: When applied, the Curve’s diagnostic sensors gather
            information that’s used to adjust the kinetic energy that stimulates
            your body’s own natural pain-relieving pathways.

            ON SCREEN:




            ANNOUNCER: It delivers a tailored digital prescription that can

            ON SCREEN:




                                       10
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20      PageID.11   Page 11 of 51



            ANNOUNCER: – increase circulation and reduce inflammation –

                  * * *

            ON SCREEN:




            ANNOUNCER: Call or log on now to try your very own Willow
            Curve risk-free for 60 days –

                  * * *
                  Get the proven high-tech pain relief you deserve with the
                  Willow Curve.

                  * * *

      B.    Excerpts from Willow Curve TV ad (Exhibit B (video), aired
            between approximately February 2016 and May 2016)

                  * * *

            ON SCREEN: Chuck Woolery
                       Television Personality
                       Willow Spokesperson

            CHUCK WOOLERY: – while [by] now you’ve seen me talking
            about the Willow Curve, the pain relief device that temporarily
            reduces joint pain, all without medication.




                                       11
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20        PageID.12    Page 12 of 51



            ON SCREEN:




            CHUCK WOOLERY: Still people ask, does the Willow Curve really
            work?

            Well, the all-digital Willow Curve is so effective that it’s now used in
            doctors’ offices and, of course, by tens of thousands of people just like
            you.

            ON SCREEN: Tom U.
                       Actual Willow Curve User

                             Not a Paid Actor

            TOM U.:       I could actually feel the meniscus tear –

                          – My wife had heard about the Willow Curve. She got
                          one. Within two or three days, just the pain relief was
                          phenomenal. It really helped [me in] getting around and
                          I was just amazed at how quickly I saw the change in my
                          pain level. I couldn’t recommend it higher.

                  * * *




                                         12
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20   PageID.13   Page 13 of 51



            ON SCREEN:




            CHUCK WOOLERY: – there’s no need to wonder about the Willow
            Curve any longer. * * *

            ON SCREEN:




            ANNOUNCER: Order your Willow Curve today with a risk-free
            money-back guarantee by phone or online at TryWillowCurve.com.

      C.    Excerpts from Willow Curve TV ad (aired between
            approximately November 2015 and March 2016)

                 * * *

            CHUCK WOOLERY: The Curve is a non-invasive, drug-free digital
            pain relief device and it’s proven to help relieve pain and
            stiffness. * * *

                 * * *

            ON SCREEN: Rob L.
                       Actual Willow Curve User

                          Not a Paid Actor
                                     13
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20       PageID.14   Page 14 of 51




                  [Video of Rob speaking]

            ROB L.:       I can walk a mile now where [sic] I never used to be able
            to walk that far.

                  * * *

            ON SCREEN:




            ANNOUNCER: Experience the same relief from pain and
            inflammation with the Willow Curve. * * *

                  * * *

            CHUCK WOOLERY: People often ask how it works. On the Curve,
            there are diagnostic sensors that evaluate –

            ON SCREEN:




            CHUCK WOOLERY: – and respond to your body’s pain. This is
            amazing. The Curve’s smart onboard computer adjusts the protocol to
            your needs. It helps increase circulation with thermal energies and
                                        14
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20           PageID.15   Page 15 of 51



            provides temporary, but effective, pain relief.

                  * * *

            CHUCK WOOLERY: If you have knee pain, shoulder pain, wrist
            pain, arthritis, even leg pain, and you feel that other treatment options
            are not living up to their promises, it’s time to ask yourself if you have
            the courage to try a different kind of pain reliever.

            ON SCREEN: Kris Y.
                       Actual Willow Curve User

                             Not A Paid Actor

                  [Video of Kris speaking]

            KRIS Y.:      Burning, tingling, if you don’t have diabetes, you really
                          don’t know what it’s like.

            ON SCREEN:




            KRIS Y.: After the Willow Curve finished its cycle, my foot felt
            better than it’s felt in over a year. It was just odd. I never realized
            how little I felt until I used the Willow Curve.




                                         15
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20      PageID.16    Page 16 of 51



            ON SCREEN:




            ANNOUNCER: Order your Willow Curve today with a risk-free
            money-back guarantee by phone or online at YourWillowCurve.com.

      D.    Excerpts from Willow Curve TV ad (Exhibit C (video), aired
            between approximately October 2015 and December 2015)

                  * * *

            CHUCK WOOLERY: If I had said 20 years ago that one day we’d
            have computers in our pockets or driverless cars or you could wear a
            device that gets rid of your pain, you’d say I was crazy. Yet, all of
            those things are here, even the pain relief device. It’s called the
            Willow Curve.

            ON SCREEN:




            CHUCK WOOLERY: The Willow Curve is a non-prescription, drug-
            free, digital anti-inflammatory device. It’s proven to relieve pain,
            swelling, and stiffness in minutes.

                                       16
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20         PageID.17    Page 17 of 51



                  * * *

            CHUCK WOOLERY: * * * The Willow Curve uses digital anti-
            inflammatory technology to provide real lasting pain relief without the
            risks or pain of surgery and without the side effects of drugs.

                  * * *

            CHUCK WOOLERY: Just put the Curve on the painful area, push a
            button, and let the device relieve your pain.

                  * * *

            ON SCREEN: Denise H.
                       Rheumatoid Arthritis Patient
                       Willow Curve User

                            Not A Paid Endorsement

                  [Video of Denise speaking]

            DENISE H: I was diagnosed with severe RA two and a half years
            ago. –

            – So for the last two and a half years, I’ve been trying everything
            out there to get relief. My right hand was in a flaring state, so I tried
            the Willow Curve. After only 24 minutes of treatment –

             – I could not only move my finger and joint area, but the
            inflammation was down tremendously.

            ANNOUNCER: * * * When applied, the Curve’s diagnostic sensors
            gather information from your skin. Then the smart device adjusts the
            photonic and thermal kinetic energies, stimulating the body’s natural
            pain-relieving and anti-inflammatory responses. It’s not science
            fiction. It’s a trusted, effective breakthrough in pain relief technology.

                  * * *



                                         17
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20       PageID.18    Page 18 of 51




      E.    Excerpts from Willow Curve TV ad (Exhibit D (video), aired
            between approximately January 2015 and March 2015)

                  * * *

            CHUCK WOOLERY: Are you considering shoulder or knee
            surgery? Please pay close attention because this device, the Willow
            Curve –

            – has helped saved people from invasive surgery, like knee
            replacement.

            ON SCREEN:




            CHUCK WOOLERY: The Curve is a non-prescription, non-invasive,
            drug-free device that is proven to relieve pain, swelling, and stiffness
            in minutes.

                  * * *

            CHUCK WOOLERY: Surgery is not guaranteed and it’s risky and it
            may not be your only option.

            ON SCREEN:




                                        18
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20           PageID.19   Page 19 of 51




            CHUCK WOOLERY: One Pro Football Hall of Famer found out for
            himself. He actually canceled his own knee replacement after using
            the Curve. Now, he’s off pain meds, too, thanks to this incredible
            device.

                  * * *

      F.    Excerpts from willowcurve.com website (captured May 1, 2019)

            Smart Pain Therapy to Fit Your Budget
            FDA Registered | Created and Endorsed by Physicians | Safe + Drug
            Free




            [Series of video testimonials in a tile design]

                   ***

                                The commitment to help reduce the
                           escalating cost of joint pain therapy. In
                            some cases, for the cost of a single pain
                           injection you could get a Willow Curve.

              Today, certain injections for pain can cost over $4,000 with an
               annual cost of nearly $40,000. The Cleveland Clinic recently
            reported on certain pain injection therapies that can cost up to $1,800
             per injection. * * * Digital technology like the Willow Curve can
               bring various efficiencies to certain aspects of health care costs.

            * * * The Willow Curve is an FDA registered, software controlled,
             handheld device for joint pain relief. It combines the documented
            benefits of safe laser, infrared, and LEDs in one device that produces
                                         19
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20      PageID.20   Page 20 of 51



            safe medical grade pain relief at a fraction of the cost. READ MORE




                   * * *

                                      Clinical Support

            The Willow Curve combines safe laser, infrared, and diode in one
                           safe software controlled device.

           Low Level Laser Therapy (LLLT) is well researched and documented
          * * *. Now, safe advanced PT technology comes home. According to
          the National Institute of Health (NIH) there have been 400 randomized,
          double-blind, placebo-controlled trials published with over 4,000 basic
             science research and clinical studies of Low Level Laser Therapy
            (LLLT). Much of the landmark research was done by the National
              Aeronautics and Space Administration (NASA), providing the
                springboard for many additional studies. LEARN MORE.

                   * * *

            Dr. Deb S., DC, RN

            “* * *. From a professional standpoint, it effectively reduces soft
            tissue inflammation, facilitates adjustments and provides a realistic
            way to help maintain the favorable result of office treatments beyond
            adjustments alone.”

            [left side of screen]

            Dr. Tiziano Marovino, DPT, MPH, RMSK, DAAPM Diplomat
            American Academy of Pain Management
            Key Opinion Leader

            “Patients using the Willow Curve are 2x more likely to reduce their
            pain by 3-10 pain scale numbers with a single treatment.”



                                       20
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20        PageID.21    Page 21 of 51



            [center of screen]

            Dr. Eric P., MD, FACEP
            Emergency Medicine

            “I had a chance to try the Willow Curve and the results were
            absolutely incredible. I went from a limited 45 degree painful knee
            flexion before treatment to over a 90 degree pain free flexion after
            treatment. I’ve been able to walk with-out pain.”

            [right side of screen]

            Real People. MedTech Hanna

            [image of MedTech Hanna in softball uniform]

            I have had six major joint injuries and multiple sports accidents. I
            didn’t want to depend on pain medications, and physical therapy only
            gave me minimal relief. After 2-3 treatments in my injured areas with
            the Willow Curve, I received significant relief of pain and
            inflammation [sic]. I continue to use the Curve which has become an
            important treatment in my life to remain pain free and get back to my
            activities * * *

            Real People. Fireman Lt. Eric

            “Now, the pain is gone and my range of motion has improved over-
            [sic] thirty five degrees and my heel lifts have returned to near
            normal. My skin and scar have dramatically improved. It’s amazing.

                  * * *

            [willowcurve.com>pages>how-to-select-the-right-product-for-
            your-joint-pain: Page that displays if visitor clicks “What’s right for
            you?” on home page]

                    How to select the right product for your joint pain.

            The Willow Curve is a smart laser device, designed by physicians to
            relieve joint and arthritis pain. It is used effectively in clinics, at
                                        21
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20         PageID.22    Page 22 of 51



            home, or gym.

                  * * *

            How is the Willow Curve a More Advanced Laser for Pain?

            • Bigger is Better - * * *. This allows you to easily administer
            relief to joints and arthritis.

            • Safer - * * *. Much safer than pain meds.

            • Smart Artificial Intelligence - Patented smart laser technology
            optimizes pain therapy and results. Willow Curve is the smart laser
            for joint pain.

                  * * *
            • Multi-Application - One advanced device treats 10 physical
            applications and 30 pain conditions.

            • Effective - Pain relief can start in as little as 12 minutes. Tens of
            thousands in use in (private and clinical).

            • Accreditations - FDA registered; ISO 13485; Arthritis Foundation.
            Ease of Use Commendation; American Medical Association assigned
            CPT code 0552T; patented; GSA Federal contract V797D-70038.

            [willowcurve.com>pages>frequently-asked-questions: Page that
            displays if visitor clicks “Frequently Asked Questions” link on home
            page

                  * * *

            WHAT DOES THE WILLOW CURVE DO?

            The Willow Curve Smart Laser produces dynamic multi-band
            alternating pulse therapy (ATP) the body tissues absorb to:

            • Enhance central pain management systems function,

            • Spark the body’s opioid receptor,
                                         22
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20        PageID.23   Page 23 of 51




            • Reduce inflammatory pain response and accelerate tissue healing.

            • Suppress sensory fatigue (adaptation), improving extended pain
            relief momentum and recovery.

            • The Willow Curve is not a conventional therapeutic laser; however,
            the resulting physio-biological changes in the treated area mimic what
            happens when therapeutic lasers are used.

                  * * *

            HOW IS THIS UNIT BETTER THAN ANY OTHER UNIT ON
            THE MARKET?

                  * * *

            • Physicians and patients report over a 90% favorable response rate
            when used as suggested.

                  * * *

            HOW DOES THE CURVE WORK?

            • Sports, other trauma, and joint disease can create joint inflammation
            and pain.

            • Published medical research reveals how inflammation can attack
            tissue structures and leave behind floating cellular debris that wear on
            delicate joint tissue and delay healing.

                  * * *
            • The Willow Curve is a 100% drug free medical device designed to
            temporarily relieve pain and increase circulation, reduce stiffness, and
            help your body do what it does naturally to ease the pain and promote
            natural healing.




                                        23
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20       PageID.24   Page 24 of 51




            “IS THE WILLOW CURVE JUST A FANCY HEATING PAD?”

                  * * *
            • While we cannot comment specifically on a heating pad, the Willow
            Curve is a digital smart low level laser therapy device (LLLT) that
            combines both patented bio-sensory and bio-therapeutic features.
            * * * [Willow Curve] reduces pain, swelling, increasing mobility
            while enhancing the healing process. Many of our patients comment
            on how the results of using a heating pad pale in comparison to the
            Willow Curve.

            • The Willow Curve produces a unique customized digital
            prescription. It utilizes a wide spectrum of energies, frequencies and
            delivery parameters that change thousands of times /sec. are adjusted
            in real time to your condition.

            • The Willow Curve joint scanning technology collects information
            from at and below your skin surface. Then the Curve calculates and
            digitally delivers multiple energy beams that change thousands of
            times/second * * *.

                  * * *

            IS THE CURVE FDA APPROVED?

            • The Willow Curve® is FDA registered and has been determined to
            be a low risk device, and is registered for marketing in the United
            States.

            [willowcurve.com>Zero Down>30-Day Risk Free
            Plan>Installment Payments]: Page that displays if visitor clicks
            “Get Your Willow Curve” link on home page]

            Willow Curve  Zero Down  30-Day Risk Free Plan  Installment
            Payments

            30-DAY RETURN GUARANTEE

            We stand behind the Willow Curve. If you are not satisfied with your
            Willow Curve, you can return it for a replacement or refund. We must
                                        24
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20     PageID.25   Page 25 of 51



            receive your Willow Curve within 35 days after purchase. If you plan
            to return it call us at (800) 943-2802 for a Return Authorization
            Number. When returned it should be in “like new” condition free of
            damage along with all the accessories and in the original packaging.
            We do not pay return shipping charges. It is a good idea to keep the
            tracking number. Thank you.

                  * * *

            Willow’s guarantee does not cover ordinary wear and tear or damage
            caused by improper use or accidents.

                  * * *

      G.    Excerpts from willowcurve.com website (captured February 12,
            2019)

            [willowcurve.com: home page]

            [First of three rotating statements]




                  * * *

            [Third of three rotating statements]




                                         25
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20        PageID.26   Page 26 of 51




            FEATURES & BENEFITS [left side of screen]

            The Willow Curve delivers treatment specific
            to your condition, digitally activating many
            processes within the body that provide relief,
            detoxify the joint and promote healing.

                  Drug-Free Pain Relief

                  * * *

            The Willow Curve is a registered medical device with the
            FDA who has determined it to be 510-K exempt.

            PHYSICIAN-ENDORSED [right side of screen]

            Often, doctors are seeking alternatives to
            prescription medications for their patients.
            Now, they turn to the Willow Curve as a
            drug-free option for pain management

                  * * *

            CAN THE WILLOW CURVE HELP WITH YOUR PAIN?

            THE NEXT EVOLUTION IN PAIN RELIEF —
            WITH NONE OF THE SIDE EFFECTS

            The Willow Curve has been clinically proven to temporarily relieve
            pain caused by various common conditions. Check out the full list to
            see if the Willow Curve would work for you.

            TREATABLE CONDITIONS [hyperlink]

            REAL PEOPLE. REAL STORIES.

            DENISE’S STORY

               “I can’t believe the difference. I’ve got myself back

                                        26
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20       PageID.27     Page 27 of 51



            again. I’m able to move; I’m able to get out and function
                        like a normal person again. * * *”

            After being diagnosed with rheumatoid arthritis, Denise felt that
                    life was over as she knew it. Multiple ineffective
                          treatment options left her hopeless –
              until she found the Willow Curve, and everything changed.

                     CLICK HERE TO WATCH HER STORY
                     PLUS OTHER REAL SUCCESS STORIES

            [willowcurve.com>conditions: Page that displays if visitor clicks
            “Treatable Conditions” link on home page]

            WILLOW CURVE® TREATABLE CONDITIONS

                  * * *

            The Willow Curve has been used successfully to treat a number of
            conditions in thousands of hospitals and clinics nationwide, as well by
            the Navy SEALS and in professional sports training facilities.

            Some users experience relief and better range of motion from the very
            first use, while others require a few treatments before feeling a
            reduction in pain and inflammation. * * *

            THE WILLOW CURVE MAY BE ABLE TO HELP YOUR
            CONDITION

            CLICK BELOW TO LEARN MORE ABOUT THESE PAIN
            AREAS:

            [conditions listed include: Osteoarthritis, Rheumatoid Arthritis,
            Psoriatic Arthritis, Fibromyalgia, Plica Syndrome, Osgood-Schlatter,
            Patellofemoral Syndrome, Gout, Lupus, Plantar Fasciitis, Carpal
            Tunnel, Occipital Myospastic Headaches, Tension Headaches, and
            Muscular Headaches]

                  * * *


                                       27
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20         PageID.28    Page 28 of 51



            [willowcurve.com>stories: Page that displays if visitor clicks “Real
            Stories” or Click Here to Watch Her Story Plus Other Real Success
            Stories” links on home page]

            REAL PEOPLE.
            REAL STORIES.

                  * * *

            [Video testimonial of Eva B.]

            CASE STUDY: Eva B.

            CONDITION: Ankle Pain

            Eva broke her ankle and used the Willow Curve nightly to reduce pain
            and inflammation. Her medication upset her stomach, and the Curve
            offered her an effective alternative for relief.

            “I went ahead and used it faithfully, every single day, for the next
            couple of weeks, and the swelling went down. So that inflammation,
            when it went down, it reduced the pain.”

            [Video testimonial of Alvin F.]

            CASE STUDY: Alvin F.

            CONDITION: Ankle Pain

            Alvin injured his ankle over 20 years ago, and weight gain as he aged
            aggravated the pain. The Willow Curve has helped relieve that pain
            and increased his mobility.

            “I've been using it every other day, and I've been relieved of pain. It's
            been amazing, and I have greatly improved my quality of life.”

            [Video testimonial of Kristine Y.]

            CASE STUDY: Kristine Y.


                                         28
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20        PageID.29    Page 29 of 51



            CONDITION: Nerve Pain

            Kris suffers from diabetic neuropathy in her feet, causing burning,
            numbness and tingling. Over-the-counter medications provided no
            relief, but the Willow Curve has greatly improved sensation and
            function in her foot.

                  * * *

            TESTIMONIALS

            “* * * The pain relief is amazing and it works every time! We
            struggle with arthritis and fibromyalgia pain, and it is such a blessing,
            helps every time! I had Bicep Tendonitis in my arm for years, and
            now I only have pain if I sleep with my arm in the wrong position. It
            seems to be healed! * * *.”

                  * * *

            “When I bought the Curve, I had trigger finger in my right thumb.
            Very painful. I used the Curve and after several treatments, my finger
            finally eased then went away. Also my knees have given me periodic
            pain, with the Curve it helps the inflammation. I dance and the Curve
            allows me to dance without pain. * * *.”

                  * * *

            “I have had 4 knee surgeries. I am a retired postal worker. I have had
            numerous shots, injections 3 sessions long with ultra sound, and lived
            on Motrin 800 for years hoping to deal with arthritis pain in knees. * *
            *. I use it on both knees morning and night and by the 3rd day felt
            tremendous relief! * * *. A lot of time kinda [sic] but pain is liveable
            [sic] now without shots and meds.”

                  * * *

            [willowcurve.com>stories: Page that displays if visitor clicks “How
            It Works” link on home page]



                                        29
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20      PageID.30   Page 30 of 51




            THE DEVICE

            The Willow Curve is a portable, low-level laser designed to help
            temporarily reduce pain without the use of potentially harmful
            medications or invasive surgeries. * * *

            • Pain Relief Without Medication
            • No Harmful Side Effects
            • Diagnostic Sensors Regulate Treatments

                 * * *
            • Promotes and Accelerates Healing

                  * * *

          WHAT’S AILING YOU?

          The Willow Curve can help you
          treat pain from a variety of
          ailments, virtually anywhere on
          your body.

                  * * *

          * * *. While the Willow Curve is
          useful in relieving pain from
          damaged joints, it also is
          beneficial for many other
          conditions. This includes the
          various forms of arthritis, as well
          as the pain and numbness often
          caused by diabetes.

          Click below for a full list of
          treatable conditions. * * *.

          FULL LIST OF TREATABLE
          CONDITIONS



                                           30
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20      PageID.31    Page 31 of 51




            THE SCIENCE

            Because the Willow Curve is a smart computer, at the beginning of
            each treatment it assesses the condition of your joint and delivers a
            targeted, customized “digital prescription” based on the assessment.

            ***

            • Diagnostic sensors gather information from the surface of your skin.
            Your body’s responses help determine the appropriate algorithm of
            treatment that the Willow Curve is about to deliver.

            •   Photonic and thermal kinetic energies stimulate 15 bio-
            physiological processes for treating the joint and surrounding tissues.

                  * * *
            • Increased lymphatic flow and immune system response aids
            detoxification and reduces swelling. The production of new
            inflammatory cells is also reduced with treatment.

            • Nerve response time is slowed, reducing the perception of pain.

            • Endorphins are released, also reducing the perception of pain.

            • Toxic debris in the joint, a cause of inflammation and pain, is
            cleared away with increased circulation.

            • Specific pain receptors are blocked, which promotes pain relief.

                  * * *

            [willowcurve.com>clincials: Page that displays if visitor clicks
            “Clinicals” link on home page]

            WILLOW CURVE CLINICAL TRIALS

            Yes, the Willow Curve has been tested in double-blind studies. And,
            yes, it has been proven effective. Although we continue to test our
            science to increase its effectiveness, various studies have been
            conducted over the years to prove (and improve) the effectiveness of
                                       31
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20      PageID.32    Page 32 of 51



            the Willow Curve.

                     * * *

      H.    Excerpts from printable document available on willowcurve.com
            website (captured February 12, 2019) and Willow Curve
            Facebook page

            [willowcurve.com>purchase>Veterans]




            Dear Veteran,

               * * *

            Many of our Veterans are plagued with joint and muscle pain. Some
            rely on pain medications to keep moving.

            The Willow Curve® is a precision digital pain relief device. * * *

            Now, Veterans may be able to receive their Willow Curve®, through
            the Department of Veterans Affairs - Federal Supply Schedule (FSS).

            Steps:

            Step 1: Print the next page and take it to your VA physician.

               ***




                                       32
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20        PageID.33     Page 33 of 51



            [next page]




            Dear VA Physician,

            Your patient is suffering from a painful joint and muscle condition
            limiting their functional ability and their quality of life. As Medical
            Director of Physician’s Technology, LLC, a medical device company
            dedicated to developing and advancing safe, effective and non-
            invasive digital technology for joint and muscle pain, I am writing to
            apprise you of the technology. This unique FDA registered, patented
            medical device is marketed as the Willow Curve®.

            The Willow Curve® is a three-module computer with sensory, CPU,
            and digital therapeutic modules that evaluates the condition of the
            tissue, calculate [sic] a customized digital prescription, and delivers it
            to the skin surface and deeper tissues. Double blinded controlled
            studies, physicians, and patients (over 50 thousand) have validated the
            consistent and favorable Willow Curve® results.

               * * *




      I.    Excerpts from willowcurve.com website (captured December 26,
            2017)

            [willowcurve.com: home page]

               * * *




                                         33
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20       PageID.34    Page 34 of 51




               * * *

            MONEY-BACK GUARANTEE

            With the Willow Curve’s satisfaction guarantee, you never need to
            ask yourself if it is worth the investment. Try the Willow Curve in
            your home, risk-free, for 60-DAYS.
            Return it for a refund if you’re not completely satisfied. Click here
            for details.

               * * *

      J.    Excerpts from Willow Curve Facebook page (captured May 1,
            2019)

            [Posted February 20, 2019]




                                         34
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20   PageID.35   Page 35 of 51



            [Posted February 1, 2019]




            [Posted November 27, 2017]




                                        35
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20   PageID.36   Page 36 of 51




      K.    Excerpt from an instruction manual for Willow Curve, titled
            “The Willow Curve Pain Management Treatment Plan”




                                     36
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20        PageID.37    Page 37 of 51




      L.    Excerpts from an online magazine article (Exhibit E) promoting
            the Willow Curve, titled “Understanding the Gender Gap in
            Sports Injuries and Treatment”




               ***

            * * * the Willow Curve, a low-level smart laser that treats joint pain.

            Often joint injuries are treated with what health professionals refer to
            as RICE (rest, ice, compression, elevation), which can help ease pain
            and reduce swelling.

            Many people also use over-the-counter medication, and if the pain
            persists they might turn to a doctor for prescription medication and in
            some cases surgery. More recently, technology is emerging as an
            alternative option for temporarily relieving pain.

            Shapiro has been involved in that research and, as a leader in the
            growing field of technaceuticals, co-invented with David B. Sutton
                                        37
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20         PageID.38    Page 38 of 51



             the Willow Curve, which is one example of how technology designed
             for the home can work to temporarily ease chronic pain. Because it’s
             also a smart computer, the device assesses the condition of the joint
             and delivers a targeted digital treatment.

             “Digital-therapeutic technology holds great opportunity to improve
             the quality of life for weekend warriors, both women and men, who
             have put their bodies to the test,” Shapiro says, “and also for anyone
             with chronic joint pain.”

      16.    Defendants also have disseminated ads purporting to be independent

news stories written by impartial journalists, discussing the health benefits of

Willow Curve, including Exhibit E. Instead, a marketing company that Defendants

hired wrote these articles, whose purpose was to promote the health benefits of

Willow Curve and position Dr. Shapiro as an expert on pain relief, and facilitated

such articles’ publication in various magazines and newspapers. These articles

closely resemble the non-advertising content surrounding them, and are not

identifiable as commercial advertising. The articles also are not identifiable as ads

if consumers post or share them on social media or email. For example, posting

Exhibit E on Facebook produces the following auto-generated message:




                                          38
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20       PageID.39    Page 39 of 51



       DEFENDANTS’ MARKETING OF WILLOW CURVE THROUGH
                DISTRIBUTORS AND RESELLERS

      17.   Defendants also sell Willow Curve through a network of distributors

and resellers. They have supplied these companies with advertising, packaging,

clinical studies, and other promotional materials about Willow Curve’s purported

health benefits. These distributors and resellers have incorporated Defendants’

health benefit claims into their advertising and promotional materials for Willow

Curve. For example, one medical supplies company, on its website and Amazon

store page for Willow Curve, published Exhibit A and various statements and

depictions described in Subparagraph 15.G. Another medical supplies seller to

health care professionals published on its website various statements and

depictions described in Subparagraph 15.K.

 DEFENDANTS’ ADVERTISED RISK-FREE AND MONEY-BACK REFUND
                       GUARANTEE

      18.   As demonstrated in Paragraph 15, including Exhibits A through B and

ads described in Subparagraphs 15.C, F, I, and J, to further induce consumers to

purchase Willow Curve, Defendants also have advertised a “risk-free” and

“money-back” guarantee that purportedly allows consumers who are “not

completely satisfied” to obtain a refund if they return Willow Curve within a

specified time period, typically within between 30 to 180 days of delivery.




                                        39
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20        PageID.40    Page 40 of 51



      19.    Shipping and handling, and return shipping, costs for Willow Curve

were not refundable. In many instances, Defendants also required that consumers

pay fees and other costs, and undertake burdensome tasks, including completing a

regimen of 92 “treatments” over a 180-day period, to obtain a refund. Defendants

hid such conditions and limitations on their offer of a money-back guarantee

behind links on the willowcurve.com website and at the bottom of a purchase

invoice shipped with Willow Curve. In many instances, consumers learned of

these conditions and limitations only after purchasing Willow Curve or attempting

to obtain a refund.

      20.    Return rates for Willow Curve during the relevant time-period were

high, with more than one in four and as many as one in three purchasers returning

the device. In numerous instances, Defendants have represented to consumers that

they issue refunds within seven to ten business days of return.

      21.    In numerous instances, however, even when unsatisfied consumers

returned Willow Curve in accordance with Defendants’ policies, Defendants failed

to issue refunds or did not honor such requests for a year or more, only issuing

refunds, in many cases, after consumers complained to a State Attorney General’s

Office or the Better Business Bureau.

      22.    Individual Defendants were aware of consumer complaints regarding

not receiving promised refunds. Individual defendants also were aware of


                                         40
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20       PageID.41    Page 41 of 51



Corporate Defendants’ failing to respond to consumer emails or phone calls

seeking information about refund requests.

     FDA’S PURPORTED REVIEW OF WILLOW CURVE PRIOR TO ITS
                      COMMERCIAL SALE

      23.   Various ads and promotional materials for the Willow Curve,

including Exhibit A and ads described in Subparagraphs 15.F through H, tout

Willow Curve as “FDA Registered,” certified, or approved. Under the 1976

Amendments to the Federal Food, Drug, and Cosmetic Act, the Food and Drug

Administration (“FDA”) regulates the bringing of new medical devices to market.

21 U.S.C. § 360c. FDA classifies devices into one of three categories based on the

risk they pose to the public. § 360c(f); see also 21 C.F.R. § 860.3 (2018). Under

FDA regulations, marketers cannot sell higher-risk products without premarket

approval from FDA, a regulatory pathway that includes a rigorous review of safety

and efficacy data. FDA, Device Advice: Comprehensive Regulatory Assistance:

Overview of Medical Device Regulation: How to Study and Market Your Device:

Premarket Submissions: Premarket Approval (PMA), available at

https://www.fda.gov/medicaldevices/deviceregulationandguidance/

/howtomarketyourdevice/premarketsubmissions/premarketapprovalpma/ (last

modified Sept. 27, 2018).

      24.    Lower-risk devices undergo a less stringent regulatory review, known

as the 510(k) regulatory pathway, that does not require clinical data demonstrating
                                        41
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20        PageID.42    Page 42 of 51



efficacy or safety, only a showing that a new device is “substantially equivalent” to

an existing device already legally marketed in the United States. FDA, Device

Advice: Comprehensive Regulatory Assistance: How to Study and Market Your

Device: Premarket Submissions: Premarket Notification 510(k), available at

https://www.fda.gov/medicaldevices/deviceregulationand

guidance/howtomarketyourdevice/premarketsubmissions/premarketnotification510

k/default.htm (last modified Sept. 27, 2018). In addition, FDA has exempted some

lower-risk devices, such as heating pads and topical heating devices that emit

infrared light, such as Willow Curve, from even this less stringent 510(k)

regulatory pathway. Id.; see also 21 C.F.R. § 890.5550 (2018) (exempting infrared

lamps from 510(k) premarket notification requirement); 21 C.F.R. § 890.5950

(2018) (exempting powered heating units from 510(k) premarket notification

requirement). These 510(k)-exempt devices therefore undergo no FDA regulatory

review before companies bring them to market.

      25.    FDA separately requires that manufacturers and distributors of

medical devices in the United States register annually and submit a device list, a

process known as “establishment registration.” 21 C.F.R. § 807 (2018); FDA,

Device Advice: Comprehensive Regulatory Assistance: How to Study and Market

Your Device: Device Registration and Listing, available at

https://www.fda.gov/medical-devices/how-study-and-market-your-device/device-


                                         42
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20        PageID.43    Page 43 of 51



registration-and-listing [hereinafter, FDA Advice on Device Registration and

Listing] (last modified Sept. 27, 2018). The purpose of this registration

requirement is to inform FDA where medical devices are made, in the event of a

public health emergency to which the agency must respond. FDA Advice on

Device Registration and Listing. Defendants are not registered as a medical device

manufacturer or distributor, and have not submitted listing information for Willow

Curve to the FDA.

      26.    Based on the facts and violations of law alleged in this Complaint, the

FTC has reason to believe that Defendants are violating or are about to violate laws

enforced by the Commission because, among other things, Defendants engaged in

their unlawful acts and practices repeatedly over a period of more than five years,

continued their unlawful acts or practices despite knowledge of complaints that

advertising claims for Willow Curve were not substantiated and were inconsistent

with claims for which FDA cleared it, and continued advertising a risk-free,

money-back guarantee for Willow Curve with knowledge that they could not honor

such promises, and continued such deceptive advertising after they learned that the

FTC was investigating them in August 2017 until at least June 2019.

                       VIOLATIONS OF THE FTC ACT

      27.    Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or

deceptive acts or practices in or affecting commerce.”


                                         43
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20          PageID.44    Page 44 of 51



      28.    Misrepresentations or deceptive omissions of material fact constitute

deceptive acts or practices prohibited by Section 5(a) of the FTC Act.

      29.    Section 12 of the FTC Act, 15 U.S.C. § 52, prohibits the

dissemination of any false advertisement in or affecting commerce for the purpose

of inducing, or which is likely to induce, the purchase of food, drugs, devices,

services, or cosmetics. For the purposes of Section 12 of the FTC Act, 15 U.S.C. §

52, Willow Curve is a “device” as defined in Section 15(d) of the FTC Act, 15

U.S.C. § 55(d).

                                        Count I

  FALSE OR UNSUBSTANTIATED EFFICACY CLAIMS FOR WILLOW
                         CURVE

      30.    Through the means described in Paragraph 15, Defendants have

represented, directly or indirectly, expressly or by implication, that:

             A.     Willow Curve treats or relieves severe or chronic pain due to a

                    range of conditions, including rheumatoid arthritis, diabetic

                    neuropathy, nerve damage, fibromyalgia, shingles, lupus, torn

                    tendons, and broken bones;

             B.     Willow Curve treats or reduces inflammation associated with

                    severe or chronic pain;

             C.     Willow Curve provides pain relief comparable to that from

                    drugs or surgery;

                                          44
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20          PageID.45    Page 45 of 51



             D.     Willow Curve restores mobility and joint function to consumers

                    with severely restricted movement of their hands, knees, legs,

                    and other body parts;

             E.     Willow Curve reduces pain by three to ten points on numerical

                    pain scales after a single use;

             F.     Ninety-percent of persons achieve significant pain relief with

                    Willow Curve; and

             G.     Willow Curve evaluates, diagnoses, and treats the cause of

                    individual consumers’ severe or chronic pain, thereby relieving

                    such pain and reducing associated inflammation.

      31.    The representations set forth in Paragraph 30 are false or misleading

or were not substantiated at the time the representations were made.

      32.    Therefore, the making of the representations as set forth in Paragraph

30 constitutes a deceptive act or practice and the making of false advertisements, in

or affecting commerce, in violation of Sections 5(a) and 12 of the FTC Act, 15

U.S.C. §§ 45(a), 52.

                                       Count II

              FALSE PROOF CLAIMS FOR WILLOW CURVE

      33.     Through the means described in Paragraph 15, Defendants have

represented, directly or indirectly, expressly or by implication, that clinical studies


                                            45
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20         PageID.46    Page 46 of 51



prove that:

              A.    Willow Curve treats or relieves severe or chronic pain due to a

                    range of conditions, including rheumatoid arthritis, diabetic

                    neuropathy, nerve damage, fibromyalgia, shingles, lupus, torn

                    tendons, and broken bones;

              B.    Willow Curve treats or reduces inflammation associated with

                    chronic or severe pain;

              C.    Willow Curve provides pain relief comparable to that from

                    drugs or surgery;

              D.    Willow Curve restores mobility and joint function to consumers

                    with severely restricted movement of their hands, knees, legs,

                    and other body parts;

              E.    Willow Curve reduces pain by three to ten points on numerical

                    pain scales after a single use;

              F.    Ninety-percent of persons achieve significant pain relief with

                    Willow Curve; and

              G.    Willow Curve evaluates, diagnoses and treats the cause of

                    individual consumers’ severe or chronic pain, thereby relieving

                    such pain and reducing associated inflammation.

      34.     The representations set forth in Paragraph 33 are false.


                                            46
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20        PageID.47    Page 47 of 51



      35.    Therefore, the making of the representations as set forth in Paragraph

33 constitutes a deceptive act or practice and the making of false advertisements, in

or affecting commerce, in violation of Sections 5(a) and 12 of the FTC Act, 15

U.S.C. §§ 45(a), 52.

                                       Count III

     FALSE CLAIMS ABOUT FDA’S REVIEW OF WILLOW CURVE

      36.    In numerous instances in connection with the advertising, marketing,

promotion, offering for sale, or sale of Willow Curve, Defendants have

represented, directly or indirectly, expressly or by implication, that FDA reviewed,

registered, accredited, certified, approved, or cleared Willow Curve for:

             A.    Treating or relieving severe or chronic pain due to a range of

                   conditions, including rheumatoid arthritis, diabetic neuropathy,

                   nerve damage, fibromyalgia, shingles, lupus, torn tendons, and

                   broken bones;

             B.    Treating or reducing inflammation associated with severe or

                   chronic pain; and

             C.    Evaluating, diagnosing, and treating the cause of individual

                   consumers’ severe or chronic pain, and thereby relieving such

                   pain and reducing associated inflammation.

      37.    The representations set forth in Paragraph 36 are false.


                                          47
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20          PageID.48    Page 48 of 51



      38.      Therefore the making of the representations as set forth in Paragraph

36 constitutes a deceptive act or practice and the making of false advertisements, in

or affecting commerce, in violation of Sections 5(a) and 12 of the FTC Act, 15

U.S.C. §§ 45(a) and 52.

                                       Count IV

               DECEPTIVELY FORMATTED ADVERTISEMENTS

      39.      In numerous instances in connection with the advertising, marketing,

promotion, offering for sale, or sale of Willow Curve, including Exhibit E and

through the means described in Paragraph 16, Defendants have represented,

directly or indirectly, expressly or by implication, that articles discussing Willow

Curve for pain relief were independent statements and opinions of impartial

publications regarding Willow Curve.

      40.      In truth and in fact, these articles were not independent statements and

opinions of impartial publications regarding Willow Curve; they were commercial

advertising.

      41.      Therefore, the making of the representation as set forth in Paragraph

39 constitutes a deceptive act or practice in violation of Section 5(a) of the FTC

Act, 15 U.S.C.

§ 45(a).




                                           48
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20         PageID.49    Page 49 of 51




                                      Count V

  DEFENDANTS’ PROVISION OF MEANS AND INSTRUMENTALITIES
                      OF DECEPTION

      42.    In numerous instances in connection with the advertising, marketing,

promotion, offering for sale, or sale of Willow Curve, including through the means

described in Paragraph 17, Defendants have provided third-party distributors and

resellers with advertising, marketing, and substantiation materials that contain false

or misleading or unsubstantiated representations as set forth in Paragraphs 30, 33,

and 36.

      43.    By furnishing third-party distributors and resellers with the materials

described in Paragraph 42, Defendants have provided the means and

instrumentalities for the commission of deceptive acts and practices, in violation of

Sections 5(a) of the FTC Act, 15 U.S.C. § 45(a).

                                     Count VI

                 FALSE REFUND AND RISK-FREE CLAIMS

      44.    In numerous instances in connection with the advertising, marketing,

promotion, offering for sale, or sale of Willow Curve, Defendants have

represented, directly or indirectly, expressly or by implication, that Willow Curve

comes with a risk-free, money-back guarantee.

      45.    In truth and in fact, Defendants have required consumers to pay the

cost of shipping and handling and other fees, and to take onerous steps to obtain a

                                         49
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20          PageID.50    Page 50 of 51



refund. In many cases, Defendants have failed to provide refunds to consumers

who complied with their return policy or did not honor such refund requests for a

year or more.

      46.    Therefore, the making of the representation set forth in Paragraphs 44

constitutes a deceptive act or practice, in or affecting commerce, in violation of

Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

                               CONSUMER INJURY

      47.    Consumers are suffering, have suffered, and will continue to suffer

substantial injury as a result of Defendants’ violations of the FTC Act. In addition,

Defendants have been unjustly enriched as a result of their unlawful acts or

practices. Absent injunctive relief by this Court, Defendants are likely to continue

to injure consumers, reap unjust enrichment, and harm the public interest.

                THIS COURT’S POWER TO GRANT RELIEF

      48.    Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court

to grant injunctive and such other relief as the Court may deem appropriate to halt

and redress violations of any provision of law enforced by the FTC. The Court, in

the exercise of its equitable jurisdiction, may award ancillary relief, including

rescission or reformation of contracts, restitution, the refund of monies paid, and

the disgorgement of ill-gotten monies, to prevent and remedy any violation of any

provision of law enforced by the FTC.


                                          50
Case 2:20-cv-11694-NGE-RSW ECF No. 1 filed 06/25/20         PageID.51     Page 51 of 51




                             PRAYER FOR RELIEF

       Wherefore, Plaintiff FTC, pursuant to Section 13(b) of the FTC Act, 15

U.S.C. § 53(b), and the Court’s own equitable powers, requests that the Court:

       A.    Enter a permanent injunction to prevent future violations of the FTC

Act;

       B.    Award such relief as the Court finds necessary to redress injury to

consumers resulting from Defendants’ violations of the FTC Act, including

rescission or reformation of contracts, restitution, the refund of monies paid, and

the disgorgement of ill-gotten monies; and

       C.    Award Plaintiff the costs of bringing this action, as well as such other

and additional relief as the Court may determine to be just and proper.

                                       Respectfully submitted,

                                       ALDEN F. ABBOTT
                                       General Counsel

Dated: June 25, 2020                   s/ Laura M. Sullivan
                                       Laura M. Sullivan (NY 2919660)
LOCAL COUNSEL                          Elizabeth Jones Sanger (WI 1080449)
                                       Federal Trade Commission
MATTHEW SCHNEIDER                      600 Pennsylvania Ave., NW
United States Attorney                 Washington, DC 20580
                                       lsullivan@ftc.gov; esanger@ftc.gov
PETER A. CAPLAN (P30643)               Tel: (202) 326-3327, -2757
Assistant U.S. Attorney
211 W. Fort Street, Ste. 2001
Detroit, MI 48226
(313) 226-9784
peter.caplan@usdoj.gov
                                         51
